Citation Nr: 0124546	
Decision Date: 10/11/01    Archive Date: 10/12/01

DOCKET NO.  98-13 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a hip disability.

2.  Entitlement to service connection for a leg disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The veteran served on active duty from January 1951 to 
February 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for a heart, pulmonary, hip, leg, stomach, and 
bilateral foot disabilities.  Subsequently, the veteran 
perfected an appeal from that determination.

In October 1999, the Board denied the veteran's claims as not 
well grounded.  However, a February 2000 Board decision 
vacated the decision as to the issues of entitlement to 
service connection for hip and leg disabilities because 
evidence pertinent to these matters had been received by the 
Board but had not been associated with the record at the time 
of the October 1999 decision.

In April 2000, the Board remanded the case to the RO for 
additional development, including consideration of the 
evidence received by the Board in June 1999.  

The Board also notes that the veteran has submitted 
documents, including correspondence dated in September 2001, 
that may be construed as a request to reopen his claim for 
entitlement to service connection for a back disorder.  The 
Board finds this matter is "inextricably intertwined" with 
the present matters certified for appellate review.  The 
Court has held that all issues "inextricably intertwined" 
with an issue certified for appeal should be identified and 
fully developed prior to appellate review of the certified 
issue.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  
Therefore, the case must be remanded to the RO for additional 
development.



REMAND

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date. VCAA, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  VA regulations have also been revised as a 
result of these changes.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).

Because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Therefore, a remand of the issues certified 
for appeal is required.  

As noted above, the Board also finds the veteran has 
requested that his claim for entitlement to service 
connection for a back disorder be reopened.  As this matter 
is "inextricably intertwined" with the present matters 
certified for appellate review, additional development is 
required.  See Harris, 1 Vet. App. 180.  

In addition, while the RO in a June 2000 supplemental 
statement of the case noted it had considered additional 
evidence received by the Board in June 1999 (described as x-
ray and magnetic resonance imaging (MRI) film dated in 
April 1998 and correspondence from the veteran dated June 4, 
1998), this evidence is not included with the record 
presently before the Board.  Generally, VA medical records 
are held to be within the Secretary's control and are 
considered to be a part of the record.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  The Board finds that 
additional action is required by the RO to associate this 
evidence with the record or to explain its absence. 

The Board also notes that the revised duty to assist includes 
providing a VA medical examination when there is competent 
evidence of a present disability or recurrent symptoms that 
may be associated with active service.  See 38 C.F.R 
§ 3.159(c)(4).  As the veteran has submitted private medical 
evidence pertinent to his claim of disabilities related to an 
injury during active service, the Board finds additional 
development is required for an adequate determination of the 
matter on appeal.  The Board also finds that a specific 
determination as to whether the veteran was engaged in combat 
with the enemy during active service is required.

VA law provides that in the case of a veteran who engaged in 
combat with the enemy in active service with a military, 
naval, or air organization of the United States during a 
period of war, VA shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service.  38 U.S.C.A. § 1154(b) (West 
1991 & Supp. 2001); 38 C.F.R. § 3.304(d) (2001).

VA's General Counsel has held that "the ordinary meaning of 
the phrase 'engaged in combat with the enemy,' as used in 
38 U.S.C.A. § 1154(b), requires that a veteran participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  The 
determination as to whether evidence establishes that a 
veteran engaged in combat with the enemy must be resolved on 
a case-by-case basis with evaluation of all pertinent 
evidence and assessment of the credibility, probative value, 
and relative weight of the evidence.  VAOGCPREC 12-99.

The Court has held, however, that 38 U.S.C.A. § 1154(b) does 
not create a presumption of service connection for a combat 
veteran's alleged disability and that the veteran is required 
to meet his evidentiary burden as to service connection such 
as whether there is a current disability or whether there is 
a nexus to service which both require competent medical 
evidence.  See Collette v. Brown, 82 F.3d 389, 392 (1996).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2001).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should adjudicate the issue of 
whether new and material evidence has 
been submitted to reopen the claim for 
entitlement to service connection for a 
back disorder.  The veteran and his 
representative should be notified of the 
decision and of the right to appeal an 
adverse determination.  The requisite 
period of time for a response should be 
provided.

2.  The veteran should be requested to 
identify all sources of recent medical 
treatment pertinent to the issues on 
appeal and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.

3.  The RO should take appropriate action 
to associate the x-ray and MRI film dated 
in April 1998 and the veteran's June 4, 
1998, correspondence which were noted as 
having been received by the Board in 
June 1999 with the appellate record or to 
explain its absence.  All efforts to 
locate or obtain this evidence should be 
documented in the claims folder.

4.  The RO must make a specific 
determination, based on the complete 
record, with respect to whether the 
veteran engaged in combat with the enemy.  
In rendering this determination, the RO 
should consider all applicable laws and 
regulations.  

5.  Thereafter, the veteran should be 
afforded a VA examination by an 
appropriate specialist to determine the 
current nature and etiology of his 
claimed hip and leg disabilities.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner.  The examiner should 
perform any tests or studies deemed 
necessary for an accurate assessment.  A 
complete rationale should be provided.

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107) and 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159) are fully 
complied with and satisfied.

7.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed necessary, 
the RO should review the record and re-
adjudicate the issues on appeal.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for an examination may 
adversely affect the claim.  38 C.F.R. § 3.655 (2001).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




